Title: Thomas Jefferson to Patrick Gibson, 28 July 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Poplar Forest July 28. 19.
          
          Your favors of July 5. and 21. came to me yesterday at this place. I am extremely chagrined at the omission of my note to Colo Nicholas, and indebted to you for saving the failure. I cannot account for this slip of attention but by the pressure & hurry for several days of winding up business at Monticello, and the journey & reopening business again at this place. I now inclose you a renewal of the note to redeem the pledge of yours, and I also send renewed notes for the Virginia and US. banks. that for the latter bank endorsed by my grandson goes by this mail to Monticello for his endorsement and forwarding to you. you will probably recieve it on the 9th of August.—the calculation on the 16. Barrels of flour was right, I believe. their amount was 84.D. charges 59.70 24.30 leaving nett 59.70 which on 16.B. is 3.73 still I have no doubt they were sold as well as the market admitted. I have not heard whether the 50.B. from my milltenants have gone down. I fear the state of the river has not permitted it. yet I was obliged to draw on you on my departure from Albemarle in favor of mr Leitch for 157.98 and on my arrival here in favor of Jacob W. White for 150.D. these are the draughts mentioned in my letter of June 25. I now write to my grandson to get down as soon as possible as much flour of the new crop as will meet my taxes which will be called for about the close of Octob. I see little hope of better sales until the present trial of our merchants shall have winnowed the chaff from the grain and left it safe for the latter to come again into the market. I salute you affectionately
          
            Th: Jefferson
          
        